TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-04-00168-CV


Texas Department of Human Services, Appellant

v.

Manor Park, Inc. and Margaret Cowden, as Chairperson of the
Board of Trustees, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
NO. GN300140, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


		The parties to this appeal announce that they have settled their dispute.  They request
that this Court vacate the judgment without regard to its merits and remand this cause to the district
court for entry of judgment consistent with the parties' agreement.  We grant the motion, vacate the
judgment, and remand this cause to the district court for entry of judgment consistent with the
parties' agreement.

  
						Mack Kidd, Justice
Before Justices Kidd, B. A. Smith and Pemberton
Vacated and Remanded
Filed:   July 29, 2004